Fourth Court of Appeals
                               San Antonio, Texas
                                      June 3, 2014

                                  No. 04-14-00102-CV

                       IN THE INTEREST OF J.R.I., A CHILD,

               From the 131st Judicial District Court, Bexar County, Texas
                            Trial Court No. 2008-PA-01527
                     Honorable Martha B. Tanner, Judge Presiding


                                     ORDER

     Appellee's motion for extension of time to file brief is hereby GRANTED.


     It is so ORDERED on June 3, 2014.


                                                       PER CURIAM


ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court